DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of 1,1,1,4,4,4-hexafluoro-2-propene as the second refrigerant and hydrofluoroolefins as the primary refrigerant in the reply filed on June 22,2022 is acknowledged.  The traversal is on the ground(s) that the claims now have unity of invention over the Sethi reference.  This is persuasive and the requirement to elect a primary refrigerant is withdrawn. Traverse of the election of a secondary refrigerant is moot because applicant has amended the claims to recite that the secondary refrigerant contains cis and/or trans-1,1,1,4,4,4-hexafluoro-2-propene.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The apparatus recited by applicant is known. See the lack of unity restriction. The reference is quite clear regarding the choice of secondary refrigerant, and use of 1,1,1,4,4,4-hexafluoro-2-propene is not disclosed or motivated. The closest prior art of record which does motivate use of the primary and secondary refrigerants as recited is WO 2017/099814. However, the secondary circuit requires a compressor, while such is excluded in the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examine
 Art Unit 1761